Citation Nr: 9901318	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-44 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left thigh with damage to Muscle Groups 
XIV and XV, currently rated as 30 percent disabling.  

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right calf with damage to Muscle Group 
XI, currently rated as 10 percent disabling. 

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left calf with damage to Muscle Group 
XI, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
February 1954.  

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.

In August 1997 the Board of Veterans Appeals (Board) denied 
entitlement to an increased evaluation for residuals of a 
fracture of the distal phalanx of the left middle finger and 
a scar of the left index finger, and remanded the issues of 
entitlement to increased evaluations for residuals of shell 
fragment wounds of the left thigh and both calves to the 
M&ROC for further development.

In March 1998 the M&ROC affirmed the prior denials of 
entitlement to increased evaluations for shell fragment wound 
residuals of the left thigh and both calves.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The current manifestations of a shell fragment wound, 
Muscle Groups XIV and XV, of the left thigh are no more than 
moderately disabling, respectively.  

2.  The current manifestations of shell fragment wounds, 
Muscle Group XI, of the calves, bilaterally, are no more than 
moderately disabling, respectively.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of a shell 
fragment wound of the left thigh with damage to Muscle Groups 
XIV and XV is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.41, 4.55, 
4.56, 4.72, 4.73, Diagnostic Codes 5252, 5261, 5314, 5315 
(1998); 38 C.F.R. §§ 4.56, 4.72 (1996).  

2.  A rating in excess of 10 percent for residuals of shell 
fragment wounds of the calves with damage to Muscle Group XI, 
bilaterally, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.41, 4.55, 
4.56, 4.73, Diagnostic Code 5261, 5311 (1998); 38 C.F.R. 
§§ 4.56, 4.72 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show, in November 1950, that the 
veteran sustained a through and through shell fragment 
(mortar) wound of the left calf, which was described as 
superficial, closed and dressed.  There was no artery or 
nerve involvement.  A 2 by 3 centimeter clear open wound on 
the posterior aspect of the left calf was described.  It 
reportedly did not penetrate the left calf.  The wound was 
described as healing well in December 1950.  

In June 1951, the veteran sustained penetrating shell 
fragment (mortar) wounds of the lower third, lateral aspect 
of the left thigh, the lower third, medial aspect of the left 
thigh, and the upper third of the lateral aspect of the right 
leg.  A drain was removed from the left thigh.  X-ray 
examination showed no bone abnormality and several metallic 
foreign bodies, two of which measured 8 by 10 millimeters in 
the soft tissues on the medial aspect, lower third, of the 
left thigh.  A soft tissue defect was noted medially and 
laterally in the lower left thigh.  

A split thickness skin graft was taken from the anterior left 
thigh and applied to the wounds of the lower third of the 
left thigh, in the medial and lateral aspects, in July 1951.  
The right posterior tibial vein was ligated.  The left 
lateral knee joint reportedly had been wounded.  Circulation 
was not impaired.  There was no motor or sensory loss.  There 
was a large defect on the medial aspect of the middle third 
of the right leg about 4 by 10 inches in size.  A 4 by 12 
centimeter defect was present on the lower third of the 
anterior, medial left thigh.  There was a 6 by 10 centimeter 
defect on the upper third, medial aspect, of the left thigh.  
In August 1951, there reportedly was no pain or nerve 
involvement of the left thigh.  In September 1952, there were 
well healed scars and one small metallic foreign fragment, 5 
by .5 centimeters, in the skin of the left inner thigh.  In 
November 1953, this shell fragment was removed from the left 
thigh.  

On a VA examination in May 1954, the veteran stated that he 
had sought inservice treatment following his wounds for 
shrapnel, that was working out of his thigh, and a knot in 
his thigh.  He reportedly experienced no symptoms from his 
wounds unless he bumped his thigh, at which time he would 
experience severe pain, locally, in the thigh for five or ten 
minutes.  Since service, he had bumped his left thigh against 
an iron railing about a week previously causing severe 
lateral thigh pain that lasted several hours.  He had also 
had momentary pain in the left thigh of moderate severity 
occurring sporadically on heavy lifting or on twisting the 
left lower extremity.  He complained of a stiff feeling in 
the left calf on walking at times.  He stated that he could 
not fully bend his left ankle.  He reportedly walked with a 
limp on rare occasions.  He had no pain in either lower 
extremity below the knee.  

The physical examination in May 1954 showed a partially 
depigmented scar from a skin graft donor site, 4 by 3.5 
inches, on the left anterior upper thigh.  A well-healed left 
lateral mid-thigh scar was 4 inches long and 1.5 to 1.25 
inches in width, with a soft underlying bulge and slight 
tenderness in the mid-portion where the tissues were somewhat 
firmer.  There was another scar about an inch below this one 
that was 1.5 by .75 inches in size and well-healed.  There 
were firm underlying muscle tissues.  The scar was not 
tender.  A non-tender left medial mid-thigh scar measured 3 
by 1.25 inches and had soft tissues underneath without 
bulging.  

Medial to the upper end of this scar was a small .25 inch 
non-tender pigmented area, which was the site of exit of a 
foreign body.  A flat, .5 inch, hard foreign body was felt 
near this scar on the left medial mid-thigh that was slightly 
tender to pressure and freely moveable.  There was a 2 by .75 
inch oblique scar on the upper postero-medial left calf that 
was non-tender and well-healed.  There was a 6.5 by .5 inch 
vertical scar along the postero-medial aspect of the right 
thigh that was well-healed and non-tender.  The middle 
portion of this scar indented when the calf muscles 
contracted.  The left knee and left ankle showed no evidence 
of joint abnormality except for slight dorsal kypho-
scoliosis.  

X-ray examinations showed small metallic fragments around the 
left femur: medial to the lesser trochanter, medial to the 
shaft in the soft tissues at about the middle third, along 
the outer cortex at the junction of the distal fourth and the 
proximal three-fourths in which there appeared to be slight 
bone absorption, and superimposed upon the shaft at about the 
same level which was seen to lie in about the mid-line.  
There reportedly was no evidence of foreign bodies of the 
right and left legs.  The diagnoses were mortar fragments 
from missile wounds of the lateral and medial aspects of the 
left thigh with retained foreign bodies and of the posterior 
and medial aspects of both calves.  

An April 1979 statement from a non-VA physician indicated 
that the veteran had been unable to work due to increasingly 
severe leg pains, mainly in the calves where there were 
residuals of shell fragment wounds.  The veteran reportedly 
was unable to work in heavy duty jobs but could perform light 
duty work, such as a sedentary occupation.  

Statements from the veterans wife and son, received in July 
1981, indicated that the veteran had retired due to 
progressive impairment of the legs stemming from his shell 
fragment wounds.  

A statement from the veterans former employer, received in 
July 1981, indicated that the veterans leg problems had been 
progressively worse requiring him to use extensive sick leave 
and eventuating in the inability to work, by 1979, as a mail 
carrier because of leg pains.  



On a VA examination in August 1981, the veteran complained of 
the inability to stand, and continuous pain.  He reported 
being able to walk several miles without pain in his thighs.  
He complained of constant aching on the posterior aspect of 
both knees and down the posterior aspect of the calves.  
Scars of the left lower extremity were detailed as well-
healed and non-tender.  There was a hernial defect in the 4 
by 1 inch scar of the lateral aspect, lower third, left 
thigh, evident when he tensed his thigh muscles.  He did not 
complain of any pain on deep palpation.  Undressing, moving, 
getting up on the examining table, walking on toes, range of 
left knee motion, calf measurements, thigh measurements, and 
range of right knee motion showed no abnormality.  

In November 1985, the veterans employer reported that he was 
fully aware of the veterans leg problems and had arranged 
for him to sit doing his job as much as possible.  The 
veteran was described as having severe leg problems and 
having taken time off work on numerous occasions due thereto.  

A non-VA physician reported in December 1985 that the veteran 
had leg, knee and thigh complaints on walking and standing, 
and discomfort most of the time due to residuals of shrapnel 
wounds of the lower extremities.  No pain was elicited on 
straight leg raising.  There was no gross motor or sensory 
loss of the lower extremities.  There was no muscular atrophy 
on comparison of the thighs and calves.  Well-healed scars of 
the lower extremities were described.  The knees, ankles and 
hips reportedly seemed to function well with full range of 
motion.  

Another non-VA physician reported later in December 1985 that 
the veterans walking was limited to two flights of stairs at 
one time, or three level blocks.  His persistent standing was 
limited to 15 to 30 minutes, as was persistent sitting.  His 
limitations were due to pain from shrapnel wounds of the 
lower extremities.  


In January 1986, the veterans employer reported that the 
veteran had worked as an automobile parts checker for an 
automobile parts and body shop for just over four years.  Out 
of an eight-hour day, he spent two hours driving yard 
vehicles, two hours standing at the counter and four hours 
sitting.  At peak periods he may have been required to pack 
and ship parts, but he was incapable of lifting more than 
eight pounds.  He took a lot of sick days during the cold 
winter due to his health.  

On a VA examination in February 1986, the veteran complained 
of progressive soreness of the legs due to residuals of shell 
fragment wounds.  Mild muscular atrophy of Muscle Groups XIV 
and XV on the left was shown.  There were well-healed scars 
of the thighs and calves.  

During non-VA hospitalization in March 1986 primarily for 
other symptomatology, nerve conduction studies revealed left 
peroneal nerve changes described as an old nerve injury, but 
an acute nerve injury was not ruled-out.  

A VA X-ray examination of the left knee in August 1993 showed 
shrapnel in the distal diaphyseal-metaphyseal region, 
cortical location, laterally, of no significance.  There was 
no joint effusion.  There was mild narrowing of the medial 
joint space termed a likely component of early degenerative 
change.  There was no chondrocalcinosis.  Soft tissues were 
normal.  The impression was termed no abnormalities seen 
except for the shrapnel and mild narrowing of the medial 
joint space.  

A VA magnetic resonance imaging (MRI) of the left knee in 
August 1993 revealed a small metallic fragment in the medial 
aspect of the distal femur.  There was degenerative change of 
the posterior horn of the medial meniscus but this was not 
felt to represent a tear.  The lateral meniscus was normal.  
The anterior and posterior cruciates were intact.  No 
evidence was shown of any popliteal cyst.  The examination 
was termed within normal limits and the veterans left knee 
pain reportedly could not be explained.  

On a VA examination in September 1993, the veteran complained 
of constant increasing knee and leg pain from shell fragment 
wounds.  On the physical examination, he had a four-
centimeter scar over the left posterior medial calf, a 
six-centimeter scar over the left medial thigh with a small 
piece of metal below it, a sixteen-centimeter scar laterally 
over the left thigh with some herniation of the muscles 
through it, and a fourteen centimeter scar over the medial 
right calf.  None of the scars was tender to palpation.  The 
left knee was swollen in the popliteal fossa.  He reportedly 
had been told that this was due to a Bakers cyst.  There was 
no tenderness at the joint line, and no effusion.  Flexion 
was to 135 degrees.  Extension was termed full.  There was no 
ligamentous laxity.  There was no crepitation and negative 
axial loading.  The diagnoses were shrapnel wounds of the 
left calf, left thigh, and right thigh with mild to 
moderate weakness in the affected muscle groups.  

On a VA examination in October 1996, the 65-year-old veteran 
complained of left thigh soreness after he was on his feet 
more than 2-3 hours and leg soreness from carrying more than 
25-50 pounds, walking more than 1-2 miles a day or sexual 
intercourse.  He stated that kneeling caused thigh pain, but 
that he could get up and down okay.  Multiple lower extremity 
scars related to shell fragment wounds were detailed and 
described as old, well-healed, minimally depressed and non-
tender.  There was a new 2-centimeter surgical scar with two 
stitches in it for removal of shrapnel 2 days previously from 
the medial mid-left thigh.  A bulge in the 10 by 2 centimeter 
scar on the left lateral thigh on standing or walking was 
described.  

Bilateral calf scars were described as depressed by .5 
centimeters, non-tender, moveable, and normal appearing.  He 
could squat normally but was only able to duck walk about two 
steps very poorly and then he needed help with getting up 
after attempting duck walking.  He could squat once or twice 
without assistance.  He had normal strength and range of 
motion of the hips, knees and ankles.  Hip extension was to 
30 degrees.  Adduction was to 25 degrees.  Abduction was to 
45 degrees.  Knee extension was to 0 degrees.  Flexion was to 
140 degrees.  Ankle dorsiflexion was to 20 degrees.  Plantar 
flexion was to 45 degrees.  The sensory examination was 
within normal limits.  X-ray examination of the right tibia 
and fibula was termed normal.  

A September 1986 X-ray revealed two shell fragments in the 
left femur, one of which was subsequently surgically removed.  
The other fragment was in the mid-femur and appeared to be in 
the cortex.  The veteran thought it was just under the skin.  
The assessment was termed removal of one fragment from the 
left medial distal thigh two days previously, which appeared 
to be well-healed with the expectation that he would do well, 
the remaining fragment in the left mid-femur, numerous 
wounds, as described, which caused some soreness but, as 
reported by the veteran, only minimally decreased function.  
He was not able to squat repeatedly or duck walk well, but he 
rarely had performed these movements.  

A rating examination was conducted for VA by Associates in 
Orthopedics in December 1997.  The 66-year-old veterans 
medical history showed that he received several injuries 
during active service.  He was shot in the left thigh in 
November 1950 in North Korea, and later in the right leg in 
June 1951 in South Korea.  He complained that the left knee 
was sore all the time.  Arthroscopic surgery reportedly had 
been recommended but had not been performed.  He also 
complained of occasional pain in the hips, fatigue, inability 
to walk for more than several blocks at a time, and 
difficulty with squatting, getting up out of a chair, etc.  
His most recent surgery for the legs had been in October 1996 
when shrapnel apparently was removed from the left thigh.  

On the December 1997 physical examination, the veteran had a 
slightly antalgic gait on the left.  He tended to favor 
walking more so on the right side than the left side.  He 
used no crutches, cane or brace.  The neurologic examination 
was termed entirely normal with normal sensation, motor 
function, and deep tendon reflexes.  He had slight motor 
weakness of the left thigh with stressing and trying to 
extend the knee and to flex the leg.  He had difficulty 
getting out of a squatting position, more so on the left than 
the right lower extremity, and required mild assistance, 
pushing up on a table.  Range of motion of the hips was 
termed full in flexion, extension, abduction, and internal 
and external rotation.  Range of motion of the knees was 
termed full, both actively and passively, with no crepitation 
or effusion in the left knee.  Left knee ligaments were 
stable.  The pulses were intact without abnormality.  There 
were multiple left lower extremity wounds.  



On the medial aspect of the left calf, there was a 3 
centimeter incision slightly close to the knee that was non-
tender.  On the left thigh, there were a large skin graft 
donor site anteriorly and a 7 centimeter laceration medially, 
a 9 centimeter laceration laterally, as well as a more distal 
2.5 millimeter laceration.  Left thigh musculature was 
somewhat decreased in size compared to the right thigh, 
measuring 1 centimeter less than total girth on the opposite 
side.  Range of motion of the foot and ankle was termed 
entirely normal with full dorsiflexion, plantar flexion, 
inversion and eversion.  On the medial portion of the right 
calf, there was a 14 centimeter, non-tender scar.  

The assessment from the December 1997 examination was 
expressed as multiple shrapnel wounds to the extremities with 
some weakness in the lower extremity as a residual of the 
shrapnel wounds, no neurologic deficit, moderate muscle 
function loss of the left thigh with the veterans ability to 
perform most useful ranges but with easy fatigability and 
weakness, slight muscle deficit of the right leg, left foot 
and left ankle, no brace, and anti-inflammatory medication 
only.  X-ray examinations showed a small piece of shrapnel 
imbedded in the left lateral aspect of the distal femur on 
the left with no other abnormality, no evidence for 
arthritis, etc.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  




However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R.§ 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  If the 
preponderance of the evidence supports the veterans claim, 
then he prevails on the claim.  If the evidence is in 
relative equipoise, application of the benefit of the doubt 
standard tips the balance in favor of the veteran and he 
again prevails on the claim.  Only if the preponderance of 
the evidence goes against the claim will the veteran be 
denied the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.




In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions.  38 
C.F.R. § 4.55.  

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

As is noted in the summary section of 62 Fed.Reg. 30235-30249 
(1997) the amendments to the muscle injury schedule were made 
to update that portion of the rating schedule to ensure that 
it used current medical terminology and unambiguous criteria.  
A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5311, 5314, and 5315, reveals no 
changes in the ratings granted for the classifications of 
disability from muscle injuries (slight, moderate, moderately 
severe, and severe).  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe.  
38 C.F.R. § 4.56(c), (d).  


A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  

Prior to the July 3, 1997, revision, the regulations in 
effect provided that, in rating injuries of the 
musculoskeletal system, attention was first given to the 
deeper structures injured (bones, joints, and nerves).  A 
through and through injury, with muscle damage, was at least 
a moderate injury for each group of muscles damaged.  
Entitlement to a rating of severe grade was established when 
there was a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, was 
established when there is a history of compound comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognized that there were locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by suture; in such 
cases, the requirements for a severe rating were not 
necessarily met.  38 C.F.R. § 4.72.  

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should have been consistent complaints 
of the cardinal symptoms of muscle wounds, particularly 
fatigue pain after use.  Objective findings should have 
included a relatively small scar with signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R.§ 4.56(b).  

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).  

Effective since July 3, 1997, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments. 38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56 (d)(3).  

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Diagnostic Code 5314 provides the rating criteria for 
evaluation of injuries to Muscle Group XIV, the anterior 
thigh group.  The Rating Schedule provides that a moderately 
severe muscle injury involving Muscle Group XIV warrants a 30 
percent evaluation and a severe muscle injury warrants a 40 
percent evaluation.  The anterior thigh group of muscle 
function includes the extension of the knee, simultaneous 
flexion of hip and flexion of knee, tension of fascia lata 
and iliotibial, and, acting with other muscle groups, 
postural support of body and synchronizing hip and knee.  

Muscle Group XV, the mesial thigh group, warrants a 20 
percent evaluation for a moderately severe impairment and a 
30 percent evaluation for a severe impairment.  The mesial 
thigh group provides for adduction of the hip, flexion of the 
hip and flexion of the knee.  38 C.F.R. §§ 4.73, Diagnostic 
Code 5315.  

Diagnostic Code 5311 provides the criteria for rating muscle 
injuries to Muscle Group XI, which include muscles arising 
from the posterior and lateral crural muscles, which includes 
muscles of calf, including the triceps surae (gastrocnemius 
and soleus), the tibialis posterior, the peroneus longus, the 
flexor hallucis longus, the flexor digitorum longus, and the 
popliteus.  The muscle functions involved are propulsion, 
planter flexion of the foot, stabilizing arch, flexion of the 
toes and flexion of the knee.  

A slight disability of Muscle Group XI warrants a 0 percent 
evaluation. A moderate disability warrants a 10 percent 
rating.  A moderately severe disability warrants a 20 percent 
rating.  A severe disability warrants a 30 percent rating.  
38 C.F.R. 4.73, Diagnostic Code 5311.  

The ratings for the disabilities at issue have been in effect 
for over 20 years and, accordingly, are protected and may not 
be reduced regardless of the current manifestations of 
disability shown.  See 38 U.S.C.A. § 110 (West 1991).  


Analysis

The Board finds that the veteran has presented well-grounded 
claims for increased ratings for his service-connected 
residuals of shell fragment wounds of the lower extremities 
with damage to Muscle Groups XIV, XV and XI on the left and 
Muscle Group XI on the right, within the meaning of 38 
U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
assignment of ratings for those disabilities, the claims 
continue to be well grounded as long as the rating schedule 
provides for higher ratings and the claims remain open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  The Board notes that the veteran was afforded a 
VA examination which made findings that correlate to the 
criteria in the applicable diagnostic codes in the schedule 
for rating disabilities.  The Board finds that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

Muscle Groups XIV & XV, Left

In this case the question before the Board is whether or not 
the veteran has a severe left thigh muscle injury in order to 
award a higher rating for aggregate damage to Muscle Groups 
XIV and XV.  For that reason the Board carefully compared the 
definition of moderately severe and severe muscle injury in 
38 C.F.R. 4.56, prior to and subsequent to July 3, 1997.  

In the version of 4.56, effective prior to July 3. 1997, the 
sentence "Evidence of unemployability because of inability to 
keep up with work requirements is to be considered, if 
present" is included in the criteria for rating moderately 
severe muscle injury.  In 38 C.F.R. 4.56 effective subsequent 
to July 3, 1997, that sentence has been removed and a similar 
but reworded phrase was placed in the section defining severe 
disability of the muscles.  It reads, "evidence of inability 
to keep up with work requirements".  

As was noted in the Supplementary Information section of 62 
Fed. Reg. 30235-30249 (1997) the Secretary agreed with one 
comment that evidence of unemployability is not an 
appropriate criterion for less than total evaluations.  The 
commenter had suggested that evidence of unemployability 
should entitle a veteran to a total rating on an 
extraschedular basis (addressed separately, below).  Based on 
those comments the Board has excluded consideration of 
evidence of unemployability in connection with the issues of 
higher ratings for the veteran's residuals of shell fragment 
wounds.  The issue of a total compensation rating based on 
individual unemployability is not now before the Board; it is 
separate and distinct from the current issues; and it is 
otherwise not inextricably intertwined with them.  

The rule for combining the ratings for two damaged muscle 
groups in the same anatomical region requires elevation to 
the next higher degree of disablement for the most injured 
muscle group.  In this case, both muscle groups were 
considered moderately damaged, resulting in the rating of 30 
percent for a moderately severe injury to Muscle Group XIV.  
The issue here, then, is whether the rating should be for a 
severe muscle injury to this group, which would support a 40 
percent rating.  Using the combined rating rules that applied 
to the current rating of the left thigh wound, the damage to 
Muscle Group XIV would have to equate with or approximate a 
moderately severe injury in order to qualify for the next 
higher rating of 40 percent for the aggregate impairment to 
the left thigh from the injuries to Muscle Groups XIV and XV.  

The history of the left thigh wounds shows that there were 
multiple small shell fragment wounds, the largest of which 
was a 3 by 1.25 inch wound in the medial mid-thigh.  The left 
thigh was also affected by the donor site scar measuring 4 by 
3.5 inches on the anterior upper thigh.  This graft was 
necessitated by the wounds of the lower third of the thigh on 
the medial and lateral aspects.  In all, there apparently 
were two wounds of the left thigh, with retained metallic 
foreign bodies, one of which was excised during active 
service and one of which was excised in 1996.  There remains 
one foreign metallic body near/in the cortex of the left 
femur.  The scars from the wounds and the excision of foreign 
bodies are shown to be well-healed and non-tender.  There was 
a hernial defect under the 4 by 1 inch scar of the left 
lateral thigh in 1981, that has been confirmed by a bulging 
described in 1996 on standing or walking.  

In September 1993, the veteran complained of constant 
increasing leg pain but the shell fragment wound scars were 
not shown to be tender and only mild to moderate weakness of 
pertinent muscles was revealed.  In October 1996, he 
complained of left thigh soreness on prolonged standing, 
excessive carrying, prolonged walking and sexual intercourse 
but up and down movements of the lower extremities were shown 
to be satisfactory, shell fragment wound scars remained non-
tender, squatting was normal, and hip and knee strength and 
range of motion were normal.  Likewise, the sensory 
examination was normal.  Some soreness was clinically 
assessed but only minimally decreased function was found.  
While he could not squat repeatedly or duck walk well, he had 
not usually performed these movements and he was 65 years 
old.  

In December 1997, the veteran complained of occasional hip 
pain with fatigue, an inability to walk more than several 
blocks, and difficulty with squatting and getting out of a 
chair.  Nevertheless, the pertinent findings show that he was 
neurologically normal with normal sensation, motor function 
and deep tendon reflexes.  Slight motor weakness of the left 
thigh was shown with stressing, knee flexion and knee 
extension.  Left thigh musculature was one centimeter less in 
circumference that the opposite side.  The overall assessment 
found muscle function loss of the left thigh with retained 
ability to perform most useful ranges but with easy 
fatigability and weakness.  

Under the criteria for rating muscles injuries, either pre- 
or post-July 3, 1997, it is shown that the current severity 
of muscles damage to the left thigh, Muscle Groups XIV and 
XV, has never exceeded a moderate degree.  The current rating 
takes into consideration the cardinal symptoms of such 
wounds; namely, loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement, to 
the degree shown.  Such is not consistent with more than a 
moderate injury, which contemplates overall impairment not 
exceeding (before July 3, 1997) a through and through wound 
of relatively short track without residuals of debridement or 
prolonged infection, cardinal symptoms of muscle wounds, 
particularly fatigue-pain after use, relatively small scars, 
moderate loss of deep fascia or muscle substance or impaired 
muscle tone, and definite weakness or fatigue.  

Likewise, the current manifestations of the left thigh muscle 
wounds does not exceed the current criteria of a moderate 
muscle injury, overall.  Such criteria (since July 3, 1997) 
do not exceed a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection, a 
history consistent with a moderate disability with complaints 
of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use, 
and findings of some loss of deep fascia or muscle substance 
or impairment of muscle tone and loss of power or lowered 
threshold of fatigue.  

In other words, the left thigh muscle injuries, specifically 
Muscle Group XIV, does not equate with or approximate the 
criteria for a moderately severe disability, which 
contemplated (before July 3, 1997) a through and through 
wound with debridement or prolonged infection or with 
sloughing off of soft parts and intermuscular cicatrization, 
an initial hospitalization for a prolonged period for a wound 
of severe grade, evidence of unemployability as a result of 
inability to keep up with work requirements, a relatively 
large entrance and, if present, exit scar, so situated as to 
have indicated the track of the missile through important 
muscle groups, moderate muscle loss, and tests of strength 
producing positive evidence of marked or moderately severe 
loss.  

Likewise, under the current criteria for a moderately severe 
muscle injury, the left thigh wound does not equate with or 
approximate a through and through or deep open penetrating 
wound by a small high velocity missile or a large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring, initial 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
findings of entrance and exit scars indicating a track of a 
missile through one or more muscle groups, indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side, and positive evidence of impaired strength and 
endurance.  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  Nevertheless, whether 
one utilizes the revised rating criteria or those in effect 
prior to the 1997 revision, the results in this case are the 
same.  The evidence associated with the claims file does not 
reveal the presence of an injury that is more than moderate.  

A review of the reports of treatment in service does not 
disclose the presence of deep penetrating wounds of the left 
thigh, nor was there a shattering or open comminuted fracture 
of the bone.  Post service records do not demonstrate the 
scars on the left thigh to be ragged, depressed or adherent.  
Recent clinical findings show reflexes in the lower 
extremities were normal, and sensation was intact.  There was 
only the slightest muscle atrophy of one centimeter, and the 
veteran retained full range of motion of the left hip and 
knee.  The residuals of the left thigh wound are medically 
characterized as moderate.  Therefore, while the evidence of 
record demonstrates damage to the muscles of the left thigh 
from shell fragment wounds during service, the Board 
concludes that the objective evidence currently of record 
does not demonstrate that the injury is more than moderate in 
degree.  Under such circumstances, an increased rating is not 
warranted.  



Accordingly, the left thigh injuries to Muscle Groups XIV and 
XV will not be combined, but, instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, warranting not more than the current 30 percent 
evaluation for the left thigh wound under Diagnostic Code 
5314.  

It is again important to note that the VA examination of 
December 1997 indicates a moderate functional impairment 
caused by the veterans shell fragment wounds of the left 
thigh.  However, the instructions under 38 C.F.R. § 4.55 are 
clear:  the rating for the major group will be evaluated 
from moderate to moderately severe.  If muscle injuries exist 
in the same anatomical region, as they do in this case, the 
rating for the major group will be evaluated from moderate to 
moderately severe.  

Muscle Group XIV is rated as 30 percent disabling when the 
muscle injury is moderately severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.  As noted above, Muscle Group XIV 
involves the anterior thigh group.  Muscle Group XV, the 
medial thigh group, is rated as 20 percent disabling when 
moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 5315.  
In this case, the Board must find that the major Muscle Group 
is the veterans anterior thigh group, Muscle Group XIV.  
Accordingly, no higher disability evaluation than the current 
30 percent for the left thigh muscle groups wound is 
warranted.  

Muscle Group XI, Bilaterally

With respect to considering the veteran's bilateral knee 
disability under Diagnostic Code 5311, the Board notes that a 
moderate muscle disability warrants a 10 percent evaluation.  
A moderately severe muscle disability warrants a 30 percent 
evaluation. A severe muscle disability warrants a 40 percent 
evaluation.  As detailed in the applicable criteria, above, 
the factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma are found in 38 C.F.R. 
4.56.  

The service medical records do show that the veteran 
sustained a through and through shell fragment wound of the 
left calf, but it was superficial, closed and dressed.  It 
was not a deep penetrating wound.  Debridement or prolonged 
infection did not ensue.  There was no sloughing off of soft 
parts or intermuscular cicatrization/scarring.  It was a 
small, 2 by 3 centimeter surface wound on the posterior 
aspect of the left calf, but did not penetrate the calf.  Its 
through and through character was true only in so far as it 
went through the skin and underlying tissue, but not the left 
calf muscles themselves.  It healed well.  He also sustained 
a 4 by 10 inch shell fragment wound of the right lower 
extremity, middle part.  

Inservice medical treatment of the calf wounds is shown to 
have been brief.  There has been no evidence of calf muscle 
atrophy, loss of deep fascia, moderate loss of muscle 
substance or moderate loss of normal firm resistance of the 
calf muscles.  Calf muscle strength and endurance are shown 
to have been normal.  

In May 1954, the scar of the left calf, measured as 2 by .75 
inches, was non-tender and well-healed.  The right lower 
extremity scar was measured as 6.5 by .5 inches, likewise 
well-healed and non-tender.  The middle of this scar indented 
when the right calf muscles contracted.  These calf wounds 
were not accompanied by any knee or ankle dysfunction, 
retained metallic foreign bodies, or perceived muscle 
dysfunction except for complaints of fatigue/pain over the 
years.  In December 1985, the veterans complaints of 
discomfort contrasted with the absence of pain on straight 
leg raising.  The calves demonstrated no motor or sensory 
loss, atrophy, loss of function or related limited range of 
motion of the knees or ankles.  The knees and ankles seemed 
to function well.  

The March 1986 finding of left peroneal nerve changes 
associated with an old or acute nerve injury has not been 
confirmed, and the later neurologic evaluation was normal.  
There is currently mild narrowing of the left knee medial 
joint space by X-ray and no left knee abnormality by MRI.  
Left knee pain complaints are medically unexplained.  In 
September 1993, calf scars were not tender to palpation 
although the veteran continued with complaints of pain.  Mild 
to moderate muscle weakness from the shell fragment wounds 
was diagnosed.  




In October 1996, there was normal strength and range of 
motion of the knees and ankles and normal sensation with non-
tender, moveable, normal appearing shell fragment wound scars 
of the calves that were depressed by .5 centimeters.  
Pertinent X-ray examination on the right was normal.  
Impaired squatting and duck walking was noted.  

In December 1997, the veteran complained of left knee 
soreness, walking limitations, difficulty squatting and 
getting-out-of-chair-type difficulty.  Neurologically, he was 
pertinently normal in sensation, motor function and deep 
tendon reflexes.  Active and passive range of motion of the 
knees was full without crepitation or effusion.  Ligaments 
and pulses were pertinently normal.  The muscle deficit of 
the calves, bilaterally, was medically categorized as slight.  

The disability evaluation assigned for the Muscle Group XI 
injuries, bilaterally, is for a moderate injury.  Hence, 
evidence of at least a moderately severe injury of one or 
both calves is necessary for the increased rating sought.  
The clinical criteria of a moderate muscle injury, explained 
above for the thigh wounds, is exactly the same for the calf 
wounds.  

Obviously, as shown by the complete medical evidence, neither 
calf wound equates with or approximates the through and 
through wound with debridement or prolonged infection or with 
sloughing off of soft parts and intermuscular cicatrization, 
the initial hospitalization for a prolonged period for a 
wound of severe grade, evidence of unemployability as a 
result of inability to keep up with work requirements, a 
relatively large entrance and, if present, exit scar, so 
situated as to have indicated the track of the missile 
through important muscle groups, moderate muscle loss, and 
tests of strength producing positive evidence of marked or 
moderately severe loss that defined a moderately severe 
muscle injury prior to July 3, 1997.  

Likewise, neither calf wound equates with or approximates the 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, the initial hospitalization for a 
prolonged period of treatment of the wound with a record of 
cardinal symptoms consisting of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, findings of 
entrance and exit scars indicating a track of a missile 
through one or more muscle groups, indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, 
and/or positive evidence of impaired strength and endurance 
that characterizes a moderately severe muscle injury 
currently.  

Shell Fragment Wound Scars

The Board next considers whether a separate and additional 
compensable rating is appropriate for the multiple scars of 
the shell fragment wounds at issue.  For a compensable rating 
to be appropriate, the scars must be tender, ulcerated, or 
result in limitation of function. 38 C.F.R. Part 4, Codes 
7803, 7804, 7805.  

The Board also notes that a separate 10 percent evaluation is 
warranted for scars that are poorly nourished with repeated 
ulceration or scars which are tender and painful on objective 
demonstration.  Esteban, supra; Diagnostic Codes 7803, 7804. 
The evidence since 1981 establishes that no pertinent shell 
fragment wound scar is painful or tender on objective 
demonstration, poorly nourished, ulcerated, or concomitant 
with any dysfunction so as to warrant a separate compensable 
rating under such codes. 

Extraschedular Rating Consideration

The RO has not addressed the issue of entitlement to an 
extraschedular rating for the veteran's herein concerned 
service-connected disability under 38 C.F.R. § 3.321(b)(1).  
Neither has the veteran raised any particular arguments in 
that regard. 



Only the text of this regulation was included in the 
supplemental statement of the case in January 1997, but it 
was not discussed at that time, or since, and has not been 
adjudicated.  Under Fisher v. Principi, 4 Vet. App. 57, 60 
(1993), the question of extraschedular consideration is a 
separate issue from the issue of the appropriate schedular 
rating to be assigned.  

Further under Floyd v. Brown, 9 Vet. App. 88 (1996), although 
the Board may be obliged to raise the issue of potential 
extraschedular consideration, based upon a liberal reading of 
the documents of record, the Board cannot make that 
determination in the first instance.  The facts of this case 
do not warrant referring the question to the RO for its 
consideration.  Compare Bagwell v. Brown, 9 Vet. App. 157 
(1996).  


ORDER

An increased rating for residuals of a shell fragment wound 
of the left thigh with damage to Muscle Groups XIV and XV, is 
denied.  

An increased rating for residuals of a shell fragment wound 
of the right calf with damage to Muscle Group XI, is denied.  

An increased rating for residuals of a shell fragment wound 
of the left calf with damage to Muscle Group XI, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
